DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 16-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerdel et al. (WO 2008141927), hereinafter: “Schwerdel”.  The attached English translation of WO 2008141927 to be referenced hereinafter.
In Reference to Claim 13
Schwerdel teaches:
A turbine housing(106) for a turbocharger(102) of an internal combustion engine(P[0029]), the turbine housing comprising: 
a turbine wheel(108) disposed in the turbine housing(clearly shown in Fig 1); 
an annular duct(200) for conducting an exhaust-gas mass flow to said turbine wheel(P[0029]), said annular duct having an inner wall(inner wall of 200; Fig 2); 
an exhaust-gas discharge duct(114) for discharging the exhaust-gas mass flow from the turbine housing after impinging on said turbine wheel(P[0029]), said exhaust-gas discharge duct having an inner wall(inner wall of 114; Fig 2); and 

In Reference to Claim 16
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements is a layer applied at least partially to at least one of said inner wall of said annular duct or said inner wall of said exhaust-gas discharge duct(as shown in Fig 2, each insulating element 202,204 is a layer applied to the inner walls of both 200 and 114; P[0032], P[0033]).
In Reference to Claim 17
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements is an inlay element inserted into the turbine housing(as described in P[0032] and P[0033], 202,204 is an inlay element that is inserted into the housing outer shell 200).
In Reference to Claim 18
Schwerdel teaches:
The turbine housing according to claim 17(see rejection of claim 17 above), wherein said at least one insulating element is a multilayer element including a first layer(202) facing an exhaust-gas mass flow during operation(Fig 2; P[0032], P[0033]) 
In Reference to Claim 19
Schwerdel teaches:
The turbine housing according to claim 18(see rejection of claim 18 above), wherein said at least one insulating element includes a third layer following said second layer and facing at least one of said inner wall of said annular duct or said inner wall of said exhaust-gas discharge duct(as described in P[0035], 204 may be formed from two half thickness layers, one applied to the outside of the inner shell 202 and one applied to the inside of the outer shell 200, as such the half thickness layer applied to the inside of the outer shell 200 forms a third layer; or alternatively, the third layer may be the adhesive also described in P[0035]).
In Reference to Claim 20
Schwerdel teaches:
The turbine housing according to claim 19(see rejection of claim 19 above),
wherein said third layer is firmly connected to the turbine housing(P[0035]).
In Reference to Claim 21
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), wherein at least one of said insulating elements includes a metal foam(P[0032]).
In Reference to Claim 24
Schwerdel teaches:

a bearing housing(center housing section between 116 and 118 as shown in Fig 1); 
a rotor shaft(110) rotatably mounted in said bearing housing(P[0029]); 
a turbine wheel(108) disposed for conjoint rotation on said rotor shaft(P[0029]); and a turbine housing according to claim 13(see rejection of claim 13 above) being mechanically secured to said bearing housing(via fastener shown in Fig 1).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama et al. (US 10634042), hereinafter: “Yokoyama”.  
In Reference to Claim 13
Yokoyama teaches:
A turbine housing(31) for a turbocharger(1B) of an internal combustion engine(Col 3, ll. 53-61), the turbine housing comprising: 
a turbine wheel(2) disposed in the turbine housing(clearly shown in Fig 5-7); 
an annular duct(34) for conducting an exhaust-gas mass flow to said turbine wheel(Col 8, ll. 43-67), said annular duct having an inner wall(inner wall of 31 which forms 34; Fig 5-7); 
an exhaust-gas discharge duct(35) for discharging the exhaust-gas mass flow from the turbine housing after impinging on said turbine wheel(Col 9, ll. 3-12), said exhaust-gas discharge duct having an inner wall(inner wall of 35; Fig 5-7); and 

In Reference to Claim 14
Yokoyama teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), which further comprises a longitudinal axis(C) and a sealing contour(proximate 36L at 2w), said sealing contour being free of any insulating element between said exhaust-gas discharge duct and said annular duct relative to said longitudinal axis(as shown in Fig 5-7, the region comprising 36L at 2w is free of insulation elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwerdel in view of Joergl et al. (US 9097121), hereinafter: “Joergl”.
In Reference to Claim 15
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above), which further comprises a bearing-housing connection(Fig 1 at fastener) and an exhaust-gas connection flange(114), the turbine housing being free of any insulating element in a region of said bearing-housing connection flange and said exhaust-gas connection flange(as shown in Fig 1-2, the turbine housing is free of any insulating elements at the bearing housing connection and at 114)
Schwerdel fails to teach:
a wastegate valve seat
Joergl teaches:
A turbine housing(1) of an exhaust gas turbocharger comprising a wastegate valve seat(6,13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwerdel to incorporate the teachings of Joergl to include a wastegate valve seat in the turbine housing to be able to divert excess exhaust gas and heat away from the turbine(Col 2, ll. 22-44).
In Reference to Claim 22
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above),

Schwerdel fails to teach:
local cooling in a region of at least one of said sealing contour, said bearing-housing connection flange or said exhaust-gas connection flange.
Joergl teaches:
A turbine housing(1) of an exhaust gas turbocharger comprising local cooling(via duct 11 or 29; Fig 7) in a region of at least one of said sealing contour and said exhaust-gas connection flange(clearly shown in Fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Schwerdel to incorporate the teachings of Joergl to include localized cooling ducts in the region of the sealing contour and/or the exhaust gas connection to insulate the turbine casing from excessive heat input(Col 3, ll. 4-19).
In Reference to Claim 23
Schwerdel teaches:
The turbine housing according to claim 13(see rejection of claim 13 above),
Schwerdel fails to teach:
a wastegate valve seat and local cooling in a region of said wastegate valve seat.
Joergl teaches:
A turbine housing(1) of an exhaust gas turbocharger comprising local cooling(via duct 11) in a region of a wastegate valve seat (clearly shown in Fig 1-3).

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujikake et al. (US 4735556), Oetliker (US 3310940), Czerwinski et al. (DE 102008058156) are cited for teaching similar turbochargers with insulated turbine casings.
Rihak (EP 2570620), Bechtel et al. (EP 0374603), Kroll et al. (EP 2592240) are ctied for teaching related casing insulation techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745